DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 19 July 2022.  Claims 1, 4-6, 8, 11-13, 15, and 18-20 have been amended and are considered below.  Claims 1-20 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz et al. (20190339416) in view of Swaminathan et al. (20170078854) and Elkabetz et al. (20180348402) (hereinafter Elkabetz_2).

Claim 1, 8, and 15:	Elkabetz discloses a computer-implemented method, storage media and system comprising: 
training, by one or more processors, of a first machine learning model ([117-119]) for detecting precipitation in a region using a first training set of data including a plurality of historical data ([36 “obtain, from a single calculation, precipitation, atmospheric liquid water content, and other attenuation-based weather parameter data values, including values based on multiple attenuation measurements at affected map coordinates where microwave links overlap,” 120 “ML training module trains the one or more ML models using historical weather parameter data and, in some embodiments, historical forecast data, retrieved from one or more system databases,” Table 1 “collected data includes: microwave link precipitation, atmospheric water vapor, and fog LWC estimates (e.g., 626a, b) Weather parameter data Data representing values of weather parameters including precipitation intensity,”]) collected from a plurality of mobile devices collected in the region ([34 “mobile sensors, such as aircraft, drone, vehicle-mounted sensors and mobile or handheld sensing devices,” 206-208, 209 “mobile microwave link endpoints (S020a, S020b, S020c) each with at least one terrestrial microwave link (S028a, S028b, S028b) with antenna mast (S010b). Each mobile microwave link endpoint can represent, for example, a person or vehicle carried mobile microwave transceiver,” 210, 211, Fig. 10]), and a plurality of quantitative precipitation estimation data in the region, the first machine learning model being trained by mapping the historical data collected from the plurality of mobile devices to the quantitative precipitation estimation data ([70, 79, 101 “equations to calculate and map satellite microwave link attenuation-based atmospheric weather parameter data, for example one or more of precipitation, LWC, and atmospheric water vapor estimate data to tiles,” 122 “modeling and prediction server executes one or more programs to perform various complex and processor intensive modeling and prediction algorithms and data manipulations used to prepare one or more precipitation estimates, fog inferences, and precipitation and fog forecasts which may be projected onto geographic maps in order to produce a real time precipitation map,”]).
Elkabetz does not explicitly disclose, however Swaminathan discloses:
training, by one or more processors, of a second machine learning model for detecting a location of a mobile device in the region using a second training set of data including both historical indoor and outdoor data from the plurality of mobile devices collected in the region ([50 “trained models could be developed for six separate scenarios: each case of time before sunset for sunny weather and for cloudy weather,” 61 “output from block 220 can be a plurality of IOD models, one for each value of weather codes. The IOD model can be used to determine a likelihood that the mobile device is indoors. In some embodiments, an IOD model can comprise a probability distribution function indicating the probability that a mobile device is indoors for the particular value of local condition, for a varying level of sensor reading,” 62 “application of training models to classify a mobile device as indoors or outdoors,” 65, 66]); 
receiving, by one or more processors, current data from the mobile device ([38-42, 58]); 
determining, by one or more processors, whether the mobile device is located indoor or outdoor based on the current data by using the second machine learning model ([44, 50, 61, 62, 65, 66]); 
training, by the one or more processors, the first machine learning model with only mobile devices determined to be outside of a building or a car to establish initial baselines to detect precipitation ([10, 38 “indoor/outdoor detection engine can include a database 191, a model trainer engine 192, and an indoor/outdoor classifier 193. In some embodiments, indoor/outdoor detection engine 190 may include all, some, or none of the database 191, model trainer engine 192, and indoor/outdoor classification engine,” 39, 48 “indoor/outdoor detection (IOD) engine,” 55 “training models at a development server, mobile devices with sensors similar to mobile device 100 can be used for the training Developed trained models can be stored in a memory of mobile device,” 58 “accelerometer readings can be used to detect that the mobile device is moving at a high speed, thereby leading to the inference that the mobile device is outdoors. As another example, if the mobile device can detect a very high value of lux reading from the ambient sensor, such as a reading 10,000 lux, it is most likely outdoor. As a further example, if the mobile device can detect several GPS satellites, it is most likely outdoors….data from the mobile device, during its use, can be used for “online learning” and updating of the trained models,” 62 “training models to classify a mobile device as indoors or outdoors,” 59 “mobile device is situated near a car,” 95-97]).  Examiner Note: The phrase included in the claimed limitation, “to establish initial baselines to detect precipitation,” is interpreted to be intended use language and therefore is given little if any patentable weight.
in response to determining the mobile device being outdoor, comparing, by one or more processors, the current data against a threshold set in the first machine learning model to indicate precipitation ([10, 51 “output value from a sensor or from a remote server and the result of analysis on such data (including threshold analysis, complex data processing, and the like) can be used as features,” 53 “wind speed, wind direction, rain, and the like. The overall weather condition can also be expressed as a weather code. In one example, 72 “codes can be used to denote various weather conditions. In that example, sunny, few clouds, moderate rain, etc. may have separate codes,” 79 “Decisions on indoor/outdoor state can be made based on comparing the probabilities to threshold values. Probability distribution functions, which indicate the probability that the mobile device is located indoors (or outdoors) as the lux values vary, can thus be developed for various values of cloud cover, such as sunny and cloudy,” 80]).
Therefore it would be obvious for Elkabetz to train a second machine learning model for detecting a location of a mobile device in the region using a second training set of data including both historical indoor and outdoor data from the plurality of mobile devices collected in the region, receive current data from the mobile device, determine whether the mobile device is located indoor or outdoor based on the current data by using the second machine learning model, train the first machine learning model with only mobile devices determined to be outside of a building or a car to establish initial baselines to detect precipitation and in response to determining the mobile device being outdoor, comparing the current data against a threshold set in the first machine learning model to indicate precipitation as per the steps of Swaminathan in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.
Elkabetz does not explicitly disclose, however Elkabetz_2 discloses:
determining, by one or more processors, whether the current data from the mobile device exceeds the threshold ([15, 16, 319 “a “threshold” precipitation intensity value to be defined—so that it can be understood what the area is in which precipitation at this intensity or higher is detectable. The real-time precipitation map enabled by the technology differentiates between different levels of intensity and enables precipitation at all levels of intensity above the threshold level to be seen,”]); and 
in response to determining the current data from the mobile device exceeding the threshold, indicating, by one or more processors, precipitation is detected ([319, 321-331]).  
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Elkabetz_2 with the claimed subject matter to determine whether the current data from the mobile device exceeds the threshold and in response to determining the current data from the mobile device exceeding the threshold, indicating, by one or more processors, precipitation is detected as per the steps of Elkabetz_2 in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claim 8 additional limitation:
Applicants’ amended claim 8 to include the additional limitation as highlighted in italics below, and which additional limitation is further disclosed by Elkabetz as noted below:
training, by one or more processors, of a first machine learning model ([117-119]) for detecting precipitation in a region using a first training set of data including a plurality of historical data ([36 “obtain, from a single calculation, precipitation, atmospheric liquid water content, and other attenuation-based weather parameter data values, including values based on multiple attenuation measurements at affected map coordinates where microwave links overlap,” 120 “ML training module trains the one or more ML models using historical weather parameter data and, in some embodiments, historical forecast data, retrieved from one or more system databases,” Table 1 “collected data includes: microwave link precipitation, atmospheric water vapor, and fog LWC estimates (e.g., 626a, b) Weather parameter data Data representing values of weather parameters including precipitation intensity,”]) collected from a plurality of mobile devices collected in the region (34 “mobile sensors, such as aircraft, drone, vehicle-mounted sensors and mobile or handheld sensing devices,” 206-208, 209 “mobile microwave link endpoints (S020a, S020b, S020c) each with at least one terrestrial microwave link (S028a, S028b, S028b) with antenna mast (S010b). Each mobile microwave link endpoint can represent, for example, a person or vehicle carried mobile microwave transceiver,” 210, 211, Fig. 10]), and a plurality of quantitative precipitation estimation data in the region, the first machine learning model being trained by mapping the historical data collected from the plurality of mobile devices to the quantitative precipitation estimation data ([70, 79, 101 “equations to calculate and map satellite microwave link attenuation-based atmospheric weather parameter data, for example one or more of precipitation, LWC, and atmospheric water vapor estimate data to tiles,” 122 “modeling and prediction server executes one or more programs to perform various complex and processor intensive modeling and prediction algorithms and data manipulations used to prepare one or more precipitation estimates, fog inferences, and precipitation and fog forecasts which may be projected onto geographic maps in order to produce a real time precipitation map,”]), and the historical data including a cellular received signal strength of the mobile device ([75 “applies one or more pre-configured filters, for example a microwave link frequency or received signal strength filter listed in Table 8, to exclude collected data points below a threshold frequency or having an attenuation measurement value below a threshold amount,” 100 “missing data or data including received signal strength below the specified threshold is replaced with historical data. An expiration time period is associated with historical data and data that is older than a specified time interval, for example, data that is older than 5 minutes or data that is older than ten minutes is considered expired and is not used to substitute missing data,”]).

	Claim 15 additional limitation:
	Applicants’ amended claim 15 to include the additional limitation as highlighted in italics below, and which additional limitation is further disclosed by Elkabetz as noted below:
training, by one or more processors, of a first machine learning model ([117-119]) for detecting precipitation in a region using a first training set of data including a plurality of historical data ([36 “obtain, from a single calculation, precipitation, atmospheric liquid water content, and other attenuation-based weather parameter data values, including values based on multiple attenuation measurements at affected map coordinates where microwave links overlap,” 120 “ML training module trains the one or more ML models using historical weather parameter data and, in some embodiments, historical forecast data, retrieved from one or more system databases,” Table 1 “collected data includes: microwave link precipitation, atmospheric water vapor, and fog LWC estimates (e.g., 626a, b) Weather parameter data Data representing values of weather parameters including precipitation intensity,”]) collected from a plurality of mobile devices collected in the region (34 “mobile sensors, such as aircraft, drone, vehicle-mounted sensors and mobile or handheld sensing devices,” 206-208, 209 “mobile microwave link endpoints (S020a, S020b, S020c) each with at least one terrestrial microwave link (S028a, S028b, S028b) with antenna mast (S010b). Each mobile microwave link endpoint can represent, for example, a person or vehicle carried mobile microwave transceiver,” 210, 211, Fig. 10]), and a plurality of quantitative precipitation estimation data in the region, the first machine learning model being trained by mapping the historical data collected from the plurality of mobile devices to the quantitative precipitation estimation data ([70, 79, 101 “equations to calculate and map satellite microwave link attenuation-based atmospheric weather parameter data, for example one or more of precipitation, LWC, and atmospheric water vapor estimate data to tiles,” 122 “modeling and prediction server executes one or more programs to perform various complex and processor intensive modeling and prediction algorithms and data manipulations used to prepare one or more precipitation estimates, fog inferences, and precipitation and fog forecasts which may be projected onto geographic maps in order to produce a real time precipitation map,”]), indicating at least rain start and stop times ([110 “historical fog detection data and historical microwave link attenuation data, and produce one or more fog time series rules ML models,” 111, 112, 113 “a rapid increase in estimated fog LWC magnitude relative to a baseline can indicate that precipitation is more likely while a gradual increase in fog LWC magnitude can indicate that fog is more likely. A first illustrative fog time series rule ML model includes predicting that fog is not present and making no fog (i.e. precipitation) inference determination if an increase in fog LWC magnitude greater than a threshold amount occurs over a particular time period,” 114, 132 “cadence intervals can be as short as 1 or 2 minutes, 5 minutes, 10 minutes, or longer. Cadence interval times are correlated to frequency of forecast, as a new forecast is generated for each cadence interval,”]).

Claims 2, 9, and 16:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 1, 8, and 15 above, and Elkabetz does not explicitly disclose, however Elkabetz_2 discloses wherein the plurality of data from the plurality of mobile devices includes data of temperature, humidity, pressure, location, reports about whether it is raining at the user's location, and photographs from a mobile device camera with a line-of-sight view of a cellular tower ([87, 88, 89 “microwave attenuation data from a plurality of microwave links and is preferably further based on other weather phenomena, using other data types, such as current radar attenuation data, wind characteristics, temperature, humidity, dew point, and other conventional weather related information that has been collected,” 90, 142 “microwave signal amplitude characteristics are usable to determine signal attenuation degradation caused by weather related phenomena such as precipitation, (e.g. rain, snow, sleet or hail) and others such as fog, clouds, humidity, temperature, wind,”]). 
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Elkabetz_2 with the claimed subject matter wherein the plurality of data from the plurality of mobile devices includes data of temperature, humidity, pressure, location, reports about whether it is raining at the user's location, and photographs from a mobile device camera with a line-of-sight view of a cellular tower as per the steps of Elkabetz in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claims 3, 10, and 17:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 1, 8, and 15 above, and Elkabetz does not explicitly disclose, however Elkabetz_2 discloses wherein the plurality of quantitative precipitation estimation data is derived from rain gauges, radar, photographs, anecdotal reports and remote sensing from orbit ([146, 147, 148, 152, 206]). 
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Elkabetz_2 with the claimed subject matter wherein the plurality of quantitative precipitation estimation data is derived from rain gauges, radar, photographs, anecdotal reports and remote sensing from orbit as per the steps of Elkabetz_2 in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claims 4 and 18:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 1, 8, and 15 above, and Elkabetz does not explicitly disclose, however Elkabetz_2 discloses wherein the first machine learning model is trained to map a cellular signal data to characteristics of the precipitation, the characteristics including periods of no precipitation, the region where the precipitation occurs, and the season when the precipitation occurs ([142 “microwave signal amplitude characteristics are usable to determine signal attenuation degradation caused by weather related phenomena such as precipitation, (e.g. rain, snow, sleet or hail) and others such as fog, clouds, humidity, temperature, wind or the. Ideally, the microwave signal amplitude characteristics comprise adjusted signal amplitude values. An adjusted signal amplitude value is a value that represents the difference between an expected signal amplitude at a receiving end, under ideal weather conditions, vs. an actual signal amplitude at the receiving end, wherein ideal weather conditions are a clear day with no weather phenomena present that are known to cause signal attenuation at the particular microwave signal frequencies and signal amplitudes being employed by the point to point or cellular microwave links,” 338 “area of influence is determined based on the typical precipitation intensity of the region in the specific season, and represents the maximal distance between a static microwave grid point and a microwave link point where precipitation or other atmospheric phenomena such as fog or humidity estimated at the link point is assumed to occur at the static microwave link point,” 346-349, 350 “Link-to-grid precipitation intensity transforms can also be used to generate precipitation estimate coverage maps,”]).  
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Elkabetz_2 with the claimed subject matter wherein the first machine learning model is trained to map the cellular signal data to characteristics of the precipitation, the characteristics including periods of no precipitation, the region where the precipitation occurs, and the season when the precipitation occurs as per the steps of Elkabetz_2 in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claims 5 and 12:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 4, 11, and 15 above, and Swaminathan further discloses: 
in response to determining the mobile device being outdoor, sending, by one or more processors, the cellular signal data as an input to train the first machine learning model ([29 “store data relevant to indoor/outdoor detection and can be accessible by indoor/outdoor detection engine,” 30, 38 “indoor/outdoor detection engine can include a database 191, a model trainer engine 192, and an indoor/outdoor classifier,” 39, 62-65]), the cellular signal including at least cellular received signal strength data ([40 “received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors. In yet another example, a reading from a magnetometer, which measures the amount of magnetic field in an environment, can be used for indoor/outdoor detection,”]).
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Swaminathan with the claimed subject matter wherein in response to determining the mobile device being outdoor, sending, by one or more processors, the cellular signal data as an input to train the first machine learning model, the cellular signal including at least cellular received signal strength data as per the steps of Swaminathan in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claims 6, 13, and 20:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 4, 11, and 18 above, and Elkabetz does not explicitly disclose, however Elkabetz_2 discloses wherein the cellular signal data includes a cellular received signal strength and a cellular tower identification of the mobile device ([15-19, 20 “Link-related metadata and ancillary data available from Terrestrial Wireless Network operators include eNB node information comprising site (antenna) name, antenna location including longitude and latitude, and antenna height,”]), the cellular received signal strength is collected through test signals sent at predetermined time intervals from a cellular tower identified by the cellular tower identification to the mobile device, and the cellular tower identification is used to detect a height of a transmitting antenna ([17 “each antenna mast (210a, 210b, 210c) periodically transmits specific reference signals (RS) at a configured constant magnitude of transmitted power,” 264, 265, 266 “associate the measurement data with any missing metadata and ancillary data. Metadata and ancillary data related to antennas, antenna masts (210a, 210b, 210c), and eNBs includes eNB IDs, antenna IDs, antenna mast locations including latitude and longitude and antenna height, and reference and data signal transmit parameters including antenna configuration, signal strength, frequency, bandwidth, and modulation. Metadata and ancillary data related to UEs includes device ID, location, for example GPS coordinates, associated with each measurement or transmission data point, and transmit parameters including signal strength, frequency, and bandwidth,”]). 
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Elkabetz_2 with the claimed subject matter wherein the cellular signal data includes cellular received signal strength and a cellular tower identification of the mobile device, the cellular received signal strength is collected through test signals sent at predetermined time intervals from a cellular tower identified by the cellular tower identification to the mobile device, and the cellular tower identification is used to detect a height of a transmitting antenna as per the steps of Elkabetz_2 in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claim 11:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 1, 8, and 15 above, and Elkabetz does not explicitly disclose, however Elkabetz_2 discloses wherein the first machine learning model is trained to map a cellular signal data to characteristics of the precipitation, the characteristics including periods of no precipitation, the region where the precipitation occurs, and the season when the precipitation occurs ([142 “microwave signal amplitude characteristics are usable to determine signal attenuation degradation caused by weather related phenomena such as precipitation, (e.g. rain, snow, sleet or hail) and others such as fog, clouds, humidity, temperature, wind or the. Ideally, the microwave signal amplitude characteristics comprise adjusted signal amplitude values. An adjusted signal amplitude value is a value that represents the difference between an expected signal amplitude at a receiving end, under ideal weather conditions, vs. an actual signal amplitude at the receiving end, wherein ideal weather conditions are a clear day with no weather phenomena present that are known to cause signal attenuation at the particular microwave signal frequencies and signal amplitudes being employed by the point to point or cellular microwave links,” 338 “area of influence is determined based on the typical precipitation intensity of the region in the specific season, and represents the maximal distance between a static microwave grid point and a microwave link point where precipitation or other atmospheric phenomena such as fog or humidity estimated at the link point is assumed to occur at the static microwave link point,” 346-349, 350 “Link-to-grid precipitation intensity transforms can also be used to generate precipitation estimate coverage maps,”]), and wherein the detecting precipitation in the threshold set in the first machine learning model is based solely on the cellular received strength data ([142 “microwave signal amplitude characteristics are usable to determine signal attenuation degradation caused by weather related phenomena such as precipitation, (e.g. rain, snow, sleet or hail) and others such as fog, clouds, humidity, temperature, wind or the. Ideally, the microwave signal amplitude characteristics comprise adjusted signal amplitude values,” 154, 160 “modeling and prediction server (360) retrieves information from the system database (320), from the information collection and normalization server (310), and from other sources of prepared data provided by the other servers of the precipitation modeling and forecasting system,”]).
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Elkabetz_2 with the claimed subject matter wherein the first machine learning model is trained to map the cellular signal data to characteristics of the precipitation, the characteristics including periods of no precipitation, the region where the precipitation occurs, and the season when the precipitation occurs, and wherein the detecting precipitation in the threshold set in the first machine learning model is based solely on the cellular received strength data as per the steps of Elkabetz_2 in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claim 19:	Elkabetz in view of Swaminathan and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claim 15 above, and Swaminathan further discloses: 
in response to determining the mobile device being outdoor, sending, by one or more processors, the cellular signal data as an input to train the first machine learning model ([29 “store data relevant to indoor/outdoor detection and can be accessible by indoor/outdoor detection engine,” 30, 38 “indoor/outdoor detection engine can include a database 191, a model trainer engine 192, and an indoor/outdoor classifier,” 39, 62-65]), the cellular signal including at least cellular received signal strength data ([40 “received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors. In yet another example, a reading from a magnetometer, which measures the amount of magnetic field in an environment, can be used for indoor/outdoor detection,”]).
wherein the mobile device comprises a cellular telephone and only the historical data collected from the cellular telephone provides the quantitative precipitation estimation data ([95 “graphical illustration of an example of the use of prior information in indoor/outdoor determination. Graph 900a illustrates the probability distribution function of the probability of the mobile device being indoors (represented by shading 910a) and the probability of the mobile device being outdoors,” 96]).
Therefore it would be obvious for Elkabetz to be motivated to combine the elements from Swaminathan with the claimed subject matter wherein in response to determining the mobile device being outdoor, sending, by one or more processors, the cellular signal data as an input to train the first machine learning model, the cellular signal including at least cellular received signal strength data and wherein the mobile device comprises a cellular telephone and only the historical data collected from the cellular telephone provides the quantitative precipitation estimation data as per the steps of Swaminathan in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz et al. (20190339416) in view of Swaminathan et al. (20170078854) and Elkabetz et al. (20180348402) (hereinafter Elkabetz_2) as applied above to claims 1 and 8 above, and in further view of Agarwal et al. (20180306609).

Claims 7 and 14:	Swaminathan in view of Elkabetz and Elkabetz_2 discloses the computer-implemented method and storage medium and system as for claims 1 and 8 above, and Swaminathan does not explicitly disclose, however Agarwal discloses wherein the first machine learning model is configured to use a mixture of machine learning techniques including a decision tree method and a deep learning method ([42 “statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like,” 47 “methods to detect correlations between the data and events that have occurred, such as various deep learning algorithms, clustering, etc.,”]).
Therefore it would be obvious for Swaminathan to be motivated to combine the elements from Agarwal with the claimed subject matter wherein the cellular signal data includes cellular received signal strength and a cellular tower identification of the mobile device as per the steps of Agarwal in order to enable the claimed system to combine mobile device data in such a way that precipitation is detected in a given location by the accumulation of local and non-local data and information.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 19 July 2022, Applicant's arguments with respect to claims 1-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101, Signals Per Se
	Applicants arguments with respect to the currently in place rejection of claims  8-14 as directed to signals per se are persuasive and therefore the rejection is withdrawn.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. 
Applicants amended the instant independent claims to include the newly added limitation “training, by the one or more processors, the first machine learning model with only mobile devices determined to be outside of a building or a car to establish initial baselines to detect precipitation,” and argue that the specific claimed limitation regarding only processing data as retrieved from mobile devices located outside a building or a car is not disclosed by Swaminathan.  
Examiner respectfully disagrees and replies that as cited to above, Swaminathan quite clearly discloses the determination of the status of a mobile device as being indoors or outdoors including outside of buildings and vehicles.  As well, Swaminathan clearly discloses the segregation of outside and inside data in the determination of the presence or absence of precipitation and the various processing or management of precipitation related data and information as the data is processed by the relevant models.  
As well, Applicants argue that Swaminathan does not teach comparing, by the one or more processors, the current data against a threshold set in the first machine learning model to indicate precipitation.  Examiner respectfully disagrees and replies that Swaminathan as cited to above at paragraph [79] discloses that “Decisions on indoor/outdoor state can be made based on comparing the probabilities to threshold values,” and as well, Swaminathan paragraph [51] discloses the implementation of threshold analysis on collected data.
Therefore for the reasons explained above in the rejection and herein in response to Applicant’s arguments, the rejection of all pending claims under 35 USC 103 is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see the attached References Cited form 892
Whikehart et al. (20200346621) discloses the implementation of a precipitation and object detection system used on a vehicle windshield wipers to assist drivers to detect objects and precipitation levels.  See at least paras. [21]-[35].
Pikhletsky et al. (20170075036) discloses the detection of magnetic fields generated by windshield wipers and detect precipitation as a consequence of the interaction.  See at least paras. [21]-[40]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682